Citation Nr: 0945156	
Decision Date: 11/27/09    Archive Date: 12/04/09	

DOCKET NO.  08-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active duty from August 1967 to August 1969.  
For combat service in the Republic of Vietnam, he was awarded 
the Combat Infantryman's Badge, the Bronze Star Medal with V, 
the Army Commendation Medal with V, and two Purple Hearts, 
among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no objective evidence of complaints, findings, 
treatment or diagnosis for tinnitus at any time during or for 
decades after the Veteran was separated from service, his 
hearing was normal by audiometric examination at both 
enlistment and separation, and the only competent clinical 
opinion on file is against the claim.  



CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in November 2007, 
prior to the issuance of the rating decision now on appeal 
from February 2008.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence VA would 
collect on his behalf, the evidence he was responsible to 
submit, and advised he submit any relevant evidence in his 
possession.  The service treatment and personnel records were 
collected.  Records of the Veteran's treatment with VA and VA 
examinations with record review and a request for opinions 
consistent with VCAA were also collected.  All known 
available evidence has been collected for review and VCAA is 
satisfied.  38 U.S.C.A. § 38 U.S.C.A. § 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include tinnitus), which are shown to have become manifest to 
a compensable degree within one year after service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b)  

Analysis:  The Veteran filed his claim for service connection 
for tinnitus (and other disabilities) in October 2008, at age 
60, some 38 years after he was separated from military 
service.  It is his central contention that he served in 
combat in Vietnam, was wounded by shrapnel fragments on 
several occasions, and that his tinnitus had onset during 
service as a result of exposure to acoustic trauma.  

The service treatment records contained no complaint, 
finding, treatment or diagnosis for hearing loss or tinnitus 
at any time.  These records also fail to reveal that the 
Veteran sustained any particularized trauma to the head or 
ears during service.  Audiometric examinations completed at 
both enlistment and separation show entirely normal hearing, 
and the pure tone decibel thresholds for speech recorded are 
not significantly different between enlistment and 
separation.  In completing his Report of Medical History at 
the time of his separation physical examination, the Veteran 
affirmatively noted that he did not have running ears or 
hearing loss, nor did he list any problem with ringing ears 
or tinnitus.  Following separation from service, there is an 
essential absence of any objective medical or other evidence 
which shows or suggests that the Veteran had persistent 
tinnitus for decades following service separation.  

In February 2008, the 60 year old Veteran was provided a VA 
audiometric examination.  At that time, although hearing was 
clearly diminished from the time of service, it is noteworthy 
that 38 years following service separation, the Veteran 
failed to meet the minimum schedular criteria for recognition 
of hearing loss disability for either ear in accordance with 
38 C.F.R. § 3.385, and this included speech recognition 
scores of 100 percent bilaterally.  Examination of the ears 
did not reveal any evidence of past injury or disease.  The 
audiologist had access to and reviewed the Veteran's claims 
folder, and the normal audiometric examinations at enlistment 
and separation were noted.  The fact that the Veteran never 
complained of hearing loss or tinnitus at any time during 
service was also noted.  The audiologist opined that because 
of an essential absence of acoustic damage at the time the 
Veteran was separated from service, as reflected in the 
normal separation audiogram, it was not likely that either 
current hearing loss or tinnitus were related to incidents of 
military service.  This is the only competent clinical 
opinion on file, and it is against the Veteran's claim.  

The Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for 
tinnitus.  Again, the Veteran's hearing tested entirely 
normal at the time of service separation, and the Veteran 
himself affirmatively noted no problem with his ears in 
completing his own Report of Medical History at separation.  
There is an absence of any objective evidence of chronic 
tinnitus at any time during or for decades following service 
separation.  The only competent clinical opinion on file is 
against the claim.  The audiologist provided a basis for his 
opinion in that no hearing loss, attributable to acoustic 
trauma or otherwise, was shown at service separation, and it 
is well established that sensorineural hearing loss 
attributable to acoustic trauma is often accompanied by 
persistent tinnitus from a common etiology.  It is for all of 
these same reasons that the Board finds the veteran's current 
subjective complaint of chronic tinnitus ever since service 
to be less than entirely credible.  His affirmative notation 
of no trouble of any kind with his ears at the time he was 
examined for separation in 1969 is patently inconsistent with 
his claim, beginning in 2008, that he has had tinnitus ever 
since service.  

The Board considered the provisions of 38 U.S.C.A. § 1154(b) 
which provides that VA will accept satisfactorily lay or 
other evidence of service incurrence if such disease or 
injury is consistent with the circumstances, conditions, or 
hardships of combat service, notwithstanding the fact that 
there is no official record of such incurrence during 
service.  However, this regulation is principally aimed at 
situations where there are no service treatment records or 
where such records could not have been created at a time when 
a Veteran is physically serving in combat with the enemy.  In 
this case, the service treatment records do not appear to be 
incomplete, the Veteran at no time has argued that he 
actually sought treatment for tinnitus during service, and 
indeed the records show hearing to be normal by audiometric 
examination at separation, and the Veteran himself indicated 
no trouble with his ears at that time.  



ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


